Citation Nr: 0835226	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in September 2005, and a substantive appeal 
was received in October 2005.  The veteran testified at a 
Board hearing in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board notes that VA has confirmed one of the 
veteran's claimed stressors pertaining to a fellow soldier, 
G.A., who served with the veteran and died during service.  
Such confirmed stressor was related to the November 2007 VA 
examiner; however, upon mental status examination, the 
examiner opined that the veteran did not meet the criteria 
for PTSD.  At the Board hearing, and on a CD-ROM submitted by 
the veteran, the veteran has claimed experiencing mortar 
attacks and that his unit was under fire during the TET 
Offensive while a member of the 188th Military Police Company 
while stationed at Cat Tho.  The Board takes administrative 
notice of the fact that the TET Offensive was a military 
campaign conducted from January 1968, to September 1968.  As 
the veteran was in Vietnam during the initial months of the 
TET Offensive, further development should be rendered to 
determine whether his unit was the subject of mortar attacks 
or under fire from the enemy.

In light of this matter being remanded for further 
development, the RO should also ensure that proper notice has 
been issued pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), with regard to the issue on appeal.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted 
and, and also include an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and prepare 
a summary of all stressors alleged by the 
veteran, to include the mortar attacks 
and/or coming under fire from January 
1968, thru April 1968 during the TET 
Offensive while stationed at Cat Tho.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

2.  If, and only if, a claimed stressor 
related to mortar attacks or being 
under fire is corroborated, the veteran 
should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor(s).  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

3.  Thereafter, ensure that all VCAA 
requirements have been met and review the 
expanded record and determine if service 
connection is warranted for PTSD.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




